Peter Lidgett (attourney to Richard Sprague master of the shipp Arabella in the behalfe of mr Thomas Knights owner of the sd shipp) plantiff against Robert Collins Defend* in an Action of the case for not payment of his passage from London to New Engld in said Shipp & other money disburst for him there to the vallue of about thirteene pounds heere or that he serue said Knights or his Order the terme of foure years here according as himselfe declared when came on bord said shipp with other due damages according to At-tachm* Dated the 13th of January 1671 . . . the jurie brought in ... a spetiall verdict, That if a person inticed or perswaded aboard *44a ship by a kidnapper & there to declare his willingnesse to be transported as a servant & such person afterward but before the shipp sayle or leaue the land shall desire Dismicion & manifest his vnwilling-nesse to proceede or be transported & shall notwithstanding be brought away & transported be by Law Liable to pay passage & necessary supplyes then wee linde for the plantiffe nine pounds flue shillings in money with Costs of Court otherwise wee finde for the Defend* costs of Court, The Magistrates on perusall of this verdict declard for the Defend* Costs of Court the plantiff appealed from this Judgm* to the next Court of Assistants & the said Peter Lidgett & John Richards in twenty pounds apeice acknowledged themselues bound to . . . prosecute . . .
[ See Sprague v. Collins, above, p. 18. There is no record of an appeal to the Court of Assistants.]